Title: From George Washington to Jeremiah Dummer Powell, 5 November 1777
From: Washington, George
To: Powell, Jeremiah Dummer



Sir
Camp at White Marsh [Pa.] Novr 5. 1777

I have been duly honored with your Favor of the 25th Ulto, and join your Honble Board most heartily in Congratulations on our Success in the surrender of Genl Burgoyne and his Army. An Event of great Importance and which reflects the highest honor upon our Arms.
In respect to the embarkation of the prisoners, I take it for granted,

that the beneficial consequences the British Nation will derive from their arrival in England, will be motives sufficient for Genl Howe to use every possible exertion to get them away, and that no application for that end will be necessary. For, as soon as they arrive, they will enable the Ministry to send an equal number of Other Troops from their different Garrisons to join him here, or upon any other service against the American States. I shall be sorry, if their remaining, should subject you to the inconveniences you seem to apprehend, and, if they can be accomodated, I think in point of policy, we should not be anxious for their early departure. As to the Transports, if Genl Howe is in a situation to send them, it is to be presumed, they will be properly appointed with provisions & Wood, the Terms of Convention not obliging us to furnish the prisoners for a longer time than they continue in our hands. I do not apprehend, that there will be any thing to fear from the Vessels assigned for their transportation. The condition on which they are to be allowed an Entry imports a truce, and no Stipulations that can be made will be more obligatory. Nevertheless, prudence & the usage of Nations will not only justify but require, that every precaution should be had, previous to their being admitted into port, to prevent an infraction of Treaty or any Act incompatible with the design of their coming. What these precautions ought to be will naturally occur. In fine, Sir, I do not know how far I should advise in this business, and suppose it probable, that Congress will give you their Sentiments fully upon it, being possessed of All the circumstances by a State[ment] from Genl Gates, and also from Genl Heath.
I have nothing New to inform you of, the situation of the Enemy in this Quarter being the same, that it has been for sometime past and no interesting event having taken place, since the repulse of Count Donnop on the 22d Ulto and the destruction of the Two Ships of War the succeeding day. I have the Honor to be with greatest esteem & respect Sir Yr Most Obedt Servt

Go: Washington

